DETAILED ACTION
Claims 26-42 are under consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
No IDS has been filed.
Claim Rejections - 35 USC § 112, 2nd para.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claims 27-41, all of which depend upon canceled claims.
Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: those components which define the kit. Note that the kit is defined by method steps. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26, 32-36 and 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FASTPlaqueTB (Biotec, FASTPlaque Catalogue, p. 1-15, 2004) as further evidenced by Stanley et al. (Applied and Environmental Microbiology, 2007).
See attached form 892 for citations.
The claims are directed to (in part): a kit comprising a bacteriophage that is specific to a target Mycobacterium and instructions for its use.
FASTPlaqueTB is directed to assay comprising multiple parts, including Actiphage, a mycobacteriophage that specifically targets mycobacteria; see p. 2, part 3 and instant claims 26 and 34. The intended use of the assay is for the determination of Mycobacterium tuberculosis (MTB); see p. 2, part 1 and instant claim 35. See p. 7 which describes different liquids in preparing the specimen; see instant claim 41.
Note that Stanley is merely cited for describing the FASTPlaqueTB above as using mycobacteriophage D29 which has a host range broader than Mycobacterium tuberculosis and targets Mycobacterium avium subsp. Paratuberculosis strain B4; see p. 1852, col. 2 and p. 1853 and instant claims 32-33 and 36.
While it is expected that claimed instructions would be a component of this assay, note that nonfunctional printed matter does not distinguish claimed product from otherwise identical prior art product. See MPEP 2112.01, III.
The claims are not free of the art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 27-31, 37-40 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over FASTPlaqueTB (Biotec, FASTPlaque Catalogue, p. 1-15, 2004) as applied to claims 26, 32-36 and 41 above, and further in view of Stanley et al. (Applied and Environmental Microbiology, 2007), GenBank: X1629.31 (1999), QIAquick PCR Purification Kit Protocol, using a microcentrifuge (QIAquick Spin Handbook, p. 19-20, 2008) and Kluge (WO 2008/129419).
See attached form 892 for citations.
FASTPlaqueTB provides a kit comprising a bacteriophage that is specific to a target Mycobacterium and instructions for its use; see at least claim 26.
FASTPlaqueTB does not explicitly express a further component for removing unlysed mycobacterial cells from a reaction mixture, including a spin column and a substrate coated with a peptide that specifically bind to the target mycobacterial cell, wherein substrate includes magnetic beads and the peptide includes an antibody (claims 27-31); and, further comprising oligonucleotides primers that specifically bind to a signature DNA sequence in the target mycobacterial cells, wherein the signature DNA sequence is a sequence having at least 60% identity to SEQ ID NO: 1 (IS900), wherein the primers are set forth by SEQ ID NO: 2 and SEQ ID NO: 3 (claims 37-40). 
M. tuberculosis and this phage also infects other types of mycobacterial cells; see p. 1852, col. 1. Stanley describes using a combined phage-PCR method in order to detect other mycobacteria from a sample containing a mixed flora; see p. 1852, col. 1. See p. 1851, col. 1 and p. 1852, col. 2 which describe using primers for amplifying IS900, a signature sequence of mycobacterial cells; see claims 37 and 40. 
GenBank: X1629.31 (1999) is cited for providing the sequence set forth by SEQ ID NO: 1 with 100% and comprising the sequences set forth by SEQ ID NO: 2 and 3; see nt 470-789 and 744-763 of SEQ ID NO: 1 wherein the latter represent the reverse complement of SEQ ID NO: 3. See claims 38 and 39.
QIAquick PCR Purification Kit Protocol, using a microcentrifuge (QIAquick Spin Handbook, p. 19-20, 2008) is cited for providing that a spin column is a component used for purifying DNA from PCR reactions; see p. 19, including step 3 and instant claims 27 and 28.
Kluge is cited for teaching a method for isolating mycobacteria from a sample with magnetic beads coated with an antibody specific to mycobacteria for analyses; see p. 2, lines 15+ and instant claims 27 and 29-31.
It would have been obvious for one of ordinary skill in the art at the time of the invention to combine reagents and components necessary to perform PCR to the FASTPlaqueTB assay, including primers to amply the known signature DNA sequence and a spin column. One would have been motivated to do so in order to determine the identification of other mycobacteria in a sample using PCR.

There would have been a reasonable expectation of success given the underlying materials and methods are widely known, successfully demonstrated and commonly used as evidenced by the prior art; for example, the signature DNA sequence IS900 is known and the PCR amplification thereof has successfully lead to the detection of mycobacteria as taught by Stanley, use of magnetic beads is widely used, etc.
The invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036.  The examiner can normally be reached on M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE S HORNING/           Primary Examiner, Art Unit 1648